Cite as 2014 Ark. App. 280

                 ARKANSAS COURT OF APPEALS
                                        DIVISION I
                                      No. CV-13-1075


                                                  Opinion Delivered   May 7, 2014
KEVIN LINT
                               APPELLANT          APPEAL FROM THE WASHINGTON
                                                  COUNTY CIRCUIT COURT
V.                                                [NO. J2010-229-3]

ARKANSAS DEPARTMENT OF                            HONORABLE STACEY
HUMAN SERVICES                                    ZIMMERMAN, JUDGE
                   APPELLEE

                                                  AFFIRMED; MOTION TO
                                                  WITHDRAW GRANTED



                              BILL H. WALMSLEY, Judge

       Appellant Kevin Lint appeals the termination of his parental rights to his son, B.L., and

his daughter, J.L. Pursuant to Linker-Flores v. Arkansas Department of Human Services, 359 Ark.
131, 194 S.W.3d 739 (2004), and Arkansas Supreme Court Rule 6-9(i) (2013), Lint’s counsel

has filed a no-merit brief and a motion to withdraw, alleging that there are no meritorious

grounds for appeal. Lint was given an opportunity to file pro se points for reversal but

declined to do so. We affirm the termination and grant the motion to withdraw.

       The children were removed from Lint’s custody in December 2012 after an

investigation revealed that the children were living in unsanitary conditions, that B.L. was

being physically abused by an older stepbrother, and that J.L. was being sexually abused by

another older stepbrother. Prior to this removal, there had been multiple findings of

inadequate supervision since 2007 with Lint and the children’s mother as the offenders. Lint
                                 Cite as 2014 Ark. App. 280

had received services in a protective-services case and again when the children were removed

from their mother’s custody in March 2010.

       After the children were removed from Lint in December 2012, the trial court

adjudicated the children dependent-neglected in February 2013. The court found by a

preponderance of the evidence that J.L. had been sexually abused by her adult stepbrother,

Nickey Silva. The court also granted DHS’s motion to terminate reunification services based

on the findings of sexual abuse and that there was little likelihood that services to the family

would result in successful reunification.

       The termination hearing was held in August 2013. The DHS family service worker

testified that, although Lint had participated in multiple services in this case and in the prior

cases, he had not demonstrated an ability to properly care for or protect the children from

harm. There was evidence that Lint had denied that Nickey Silva had sexually abused J.L.

and that he had allowed other dangerous people to live in his home and be around the

children, including men accused of sexually abusing children. One of these men had a “true

finding” for sexually abusing J.L.

       The trial court found that the statutory ground of aggravated circumstances had been

proved and that termination of Lint’s parental rights was in the best interest of the children

considering the likelihood that they would be adopted and the potential harm caused by

returning them to Lint’s custody. In compliance with Linker-Flores and Rule 6-9(i), Lint’s

counsel has examined the record for adverse rulings and has adequately discussed why there

is no arguable merit to an appeal of the decision to terminate Lint’s parental rights or the


                                               2
                                Cite as 2014 Ark. App. 280

numerous adverse rulings on evidentiary objections. After carefully examining the record and

the no-merit brief, we hold that Lint’s counsel has complied with the requirements for a no-

merit parental-rights-termination appeal and that the appeal is wholly without merit. We

therefore affirm the termination of Lint’s parental rights to B.L. and J.L. by memorandum

opinion, In re Memorandum Opinions, 16 Ark. App. 301, 700 S.W.2d 63 (1985), and grant the

motion to withdraw.

       Affirmed; motion to withdraw granted.

       WOOD and BROWN, JJ., agree.

       Leah Lanford, Arkansas Public Defender Commission, for appellant.

       No response.




                                             3